Citation Nr: 0817081	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  06-31 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease of the cervical spine. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1986 to March 1993 and 
from March 2003 to March 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  Resolving doubt in the veteran's favor, degenerative 
joint disease of the cervical spine results in moderate to 
moderately severe functional loss as a result of pain, 
weakness, and fatigability equivalent to forward flexion of 
the cervical spine not greater than 30 degrees, or the 
combined range of motion of the cervical spine not greater 
than 170 degrees.  

2.  The veteran's degenerative joint disease of the cervical 
spine is not manifested by ankylosis; flexion limited to 15 
degrees or less; muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis; or 
productive of any incapacitating episodes within the past 12 
months.    


CONCLUSION OF LAW

The criteria for an initial 20 percent rating, but not more, 
for degenerative joint disease of the cervical spine are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5237, 5242 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in May 2004, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
to submit any evidence in his possession that pertained to 
his claim.  In March 2006, the RO also notified the veteran 
of the process by which initial disability ratings and 
effective dates are established. Dingess v. Nicholson, 19 
Vet. App. 473 (2006). 

This appeal arises from the veteran's disagreement with the 
initial evaluation following the grant of service connection 
for cervical spine disability.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007). 

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's   VA treatment records, and in July 
2006, he was afforded a formal VA spine examination.  The 
Board finds that no additional assistance is required to 
fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001). 

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

Since the initial grant of service connection, the veteran's 
disability has been assigned a 10 percent rating.  In an 
appeal of an initial rating, consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this case.
 
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14.  The provisions of 38 
C.F.R. § 4.40 and 38 C.F.R. 
§ 4.45, however, should only be considered in conjunction 
with the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45.  For 
the purpose of rating disability from arthritis, the spine is 
considered a major joint.  See 38 C.F.R. § 4.45.

DC 5010, traumatic arthritis, directs that the evaluation of 
arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  

The Board has looked at multiple diagnostic codes to 
determine if there is any basis to increase the assigned 
rating for the cervical spine disability.  Such evaluations 
involve consideration of the level of impairment of a 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease provides for 
evaluation of disabilities of the spine as follows:

Unfavorable ankylosis of the entire spine 
(100 percent);

Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the 
thoracolumbar spine to 30 degrees or less, 
or with favorable ankylosis of the entire 
thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 
15 degrees or less, or favorable ankylosis 
of the entire cervical spine (30 percent);

For forward flexion of the cervical spine 
greater than 15 degrees but not greater than 
30 degrees, or the combined range of motion 
of the cervical spine not greater than 170 
degrees, or muscle spasm or guarding severe 
enough to result in abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis (20 percent);

For forward flexion of the cervical spine 
greater than 30 degrees but not greater than 
40 degrees, or combined range of motion of 
the cervical spine greater than 170 degrees 
but not greater than 335 degrees, or muscle 
spasm, guarding, or localized tenderness not 
resulting in abnormal spinal contour, or 
vertebral body fracture with loss of 50 
percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine.

The Diagnostic Code for intervertebral disc syndrome (DC 
5243), permits evaluation under either the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever results in the higher 
evaluation when all disabilities are combined.  38 C.F.R. § 
4.71a, DCs 5237, 5242, 5243.

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code. 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  The normal combined range of motion range of motion 
of the cervical spine is 340 degrees.  The normal ranges of 
motions for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(2).  See also 38 C.F.R. § 4.71a, Plate V.

It has not been contended or shown in this case that the 
veteran has residuals of a fracture of the vertebra (DC 
5235), sacroiliac injury and weakness (DC 5236), spinal 
stenosis (DC 5238), spondylolisthesis or segmental 
instability (DC 5239), ankylosing spondylitis (5240), or 
spinal fusion (DC 5241).  Accordingly, the diagnostic codes 
pertaining to these disabilities are not applicable in the 
instant case.

The Board now turns to the applicable criteria.  The 
veteran's spine disability has been rated under DC 5242 for 
degenerative arthritis of the spine.  Under the General 
Rating Formula for Diseases and Injuries of the Spine, a 
higher rating of 20 percent is warranted where there is 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or the combined range of 
motion of the cervical spine not greater than 170 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, DCs 5237, 5242.  A July 2004 treatment record noted 
decreased range of motion of the cervical spine.  An April 
2006 VA treatment record noted neck range of motion was 
slightly decreased in all planes.  On VA examination in July 
2006, the veteran's cervical spine range of motion was 
limited by pain.  Forward flexion was 40 degrees, backward 
extension was 30 degrees, lateral flexion was 25 degrees, and 
lateral rotation was 30 degrees on either side.  Movements 
were guarded and associated with pain.  Radiographic testing 
showed a mild degree of spondylotic changes with normal 
lordosis and with normal soft tissues.  There was no evidence 
of herniated nucleus pulposis or spinal stenosis.  The 
examiner noted that there were no gait abnormalities.  Thus, 
the General Rating Formula for Diseases and Injuries of the 
Spine cannot serve as a basis for an increased rating.

Accordingly, the Board turns to the question of whether the 
veteran is entitled to a rating in excess of 10 percent based 
upon the diagnostic criteria pertaining to intervertebral 
disc syndrome (IDS).  IDS (pre-operatively or post-
operatively) is to be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§4.25.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, an increased rating of 20 
percent is warranted where there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  Incapacitating 
episodes are defined as requiring bed rest prescribed by a 
physician and treatment by a physician.

There is no indication that the veteran has incapacitating 
episodes.  In fact, the July 2006 VA examination report noted 
that the veteran had not missed any time from work in the 
past year which was attributed to the particular shift he 
worked as his neck pain was better during that time of the 
day.  In any case, the veteran has not been shown to have 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.

As the veteran is not entitled to an increased rating based 
upon incapacitating episodes, it is necessary to determine 
whether the veteran is entitled to a higher rating based upon 
his orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, the April 
2006 VA treatment record noted neck range of motion was 
slightly decreased in all planes.  On VA examination in July 
2006, the veteran's cervical spine range of motion included 
forward flexion to 40 degrees, backward extension to 30 
degrees, lateral flexion to 25 degrees, and lateral rotation 
to 30 degrees on either side.  The requirements for a higher 
rating under the general rating formula - forward flexion of 
the cervical spine not greater than 30 degrees, or the 
combined range of motion of the cervical spine not greater 
than 170 degrees - are not shown, though the combined range 
of motion is only 180 degrees and nearly approximates the 
required combined range of motion.  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 
38 C.F.R. 
§ 4.124a, disability from neurological disorders is rated 
from 10 to 100 percent in proportion to the impairment of 
motor, sensory, or mental function.  With partial loss of use 
of one or more extremities from neurological lesions, rating 
is to be by comparison with mild, moderate, severe, or 
complete paralysis of the peripheral nerves.  The term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type of picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123.

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  38 
C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to 
neuritis of the sciatic nerve, and DC 8720 refers to 
neuralgia of the sciatic nerve.

A November 2005 VA treatment record noted an impression of 
cervical radiculopathy.  An April 2006 VA treatment record 
noted that strength in bilateral upper extremities appears to 
be within normal limits, sensory examination was intact to 
light touch, and reflexes were bilaterally equal and 
symmetrical.  A couple of trigger points were felt in 
bilateral paraspinal muscles, cervical paraspinal muscle 
bilaterally, and there was tightness felt in the upper 
trapezius and middle trapezius muscles.  The July 2006 VA 
examination report noted deep tendon reflexes were 2+ 
bilaterally symmetrical in the upper and lower extremities.  
Tinel sign was noted weakly positive bilaterally and there 
was good grip and strength in both hands.  

While the veteran has been noted to have cervical 
radiculopathy, there is no evidence to support a conclusion 
that the veteran has objective neurological symptoms related 
to his cervical spine disability to warrant a separate 
evaluation.  Physical examination has demonstrated no 
neurological impairment or sensory deficits.  Additionally, 
no muscle atrophy is present and his muscle strength is 
normal in the upper extremities.  The veteran is thus not 
entitled to a separate rating based upon any neurologic 
residuals; there are not independently ratable neurologic 
residuals demonstrated in the clinical data of record.

Consideration has been given to the provisions of 38 C.F.R. 
§§ 4.40 and 4.45.  The July 2006 report noted that the 
veteran's functional loss due to pain was mild to moderate; 
and joint function was additionally limited by pain, fatigue, 
and weakness secondary to repetitive use and flare-ups and at 
that time functional loss was estimated as moderate to 
moderately severe.  As noted above, the veteran's cervical 
spine range of motion was forward flexion to 40 degrees, 
backward extension to 30 degrees, lateral flexion to 25 
degrees, and lateral rotation to 30 degrees on either side.  
Affording the veteran reasonable doubt, the Board finds that 
given the veteran's range of motion during flare-ups is 
estimated as moderate to moderately severe, his range of 
motion meets or nearly approximates the criteria for a 20 
percent rating.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.   However, the Board finds that his 
symptoms or pathology creating impairment would not warrant 
an evaluation greater than 20 percent, since the spine is not 
ankylosed and flexion is not limited to 15 degrees or less.  

Finally, the veteran has not been hospitalized for his 
disability and no evidence suggests this disability has 
prevented him from working.  The existing schedular rating is 
already based upon the average impairment of earning 
capacity, and is intended to be considered from the point of 
view of the veteran working or seeking work.  A referral for 
consideration of an extraschedular rating is not warranted.  
38 C.F.R. § 3.321 (b)(1).

In sum, the Board finds that, since the effective date of 
service connection, the veteran's disability was 20 percent 
disabling.  The veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.  Fenderson, supra.


ORDER

A rating of 20 percent, but not more, for degenerative joint 
disease of the cervical spine is allowed, subject to the 
regulations governing the award of monetary benefits.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


